TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00460-CV



                         Kenneth Bryson and Sue Bryson, Appellants

                                                v.

                                 Thomas P. Allison, Appellee


                   FROM THE COUNTY COURT OF MILAM COUNTY
           NO. CV09303, HONORABLE DAVID BARKMEYER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On September 28, 2015, this Court sent notice to appellants that the clerk’s record

and reporter’s record were due in this Court on September 14, 2015, and that notice was received

from the district clerk that no payment had been received or arrangements made for payment for the

clerk’s record. This Court requested that appellants make arrangements for the record and submit

a status report. Appellants were notified that their appeal would be dismissed for want of

prosecution if they did respond to this Court by October 8, 2015. To date, appellants have not

responded to the Court’s notice. Accordingly, we dismiss the appeal for want of prosecution. See

Tex. R. App. P. 42.3(b), (c).
                                          __________________________________________

                                          Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed for Want of Prosecution

Filed: October 15, 2015




                                             2